                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION – DETROIT

In re:                                            Chapter 13

Amanda Steinhebel                                 Case No. 17-52763

                                                  Hon. Phillip Shefferly
         Debtor(s).                         /

   NOTICE OF DEBTOR’S VOLUNTARY CONVERSION OF BANKRUPTCY
       CASE UNDER CHAPTER 13 TO A CASE UNDER CHAPTER 7

       Pursuant to 11 U.S.C. §1307(a), the above-named Debtor(s) requests that this
Court enter an Order converting this Chapter 13 case to a case under Chapter 7 of the
Bankruptcy Code (Title 11 of the United States Code), on the grounds set forth below.

   1. On September 11, 2017 the above-named Debtor filed a Voluntary Petition under
      Chapter 7 of the Bankruptcy Code.

   2. Debtor’s Chapter 7 Bankruptcy Case was subsequently converted to a case under
      Chapter 13 of the Bankruptcy Code on November 29, 2017.

       WHEREFORE, Debtor prays for an Order converting this case filed under
Chapter 13 to Chapter 7 of the Bankruptcy Code.

                                                     /s/ Amanda Steinhebel
                                                     Amanda Steinhebel
                                                     Debtor




Dated: May 7, 2019                                   /s/ Ryan B. Moran
                                                     Ryan B. Moran (P70753)
                                                     Attorney for Debtor
                                                     Moran Law
                                                     25600 Woodward Ave.; Ste. 201
                                                     Royal Oak, MI 48067
                                                     (248) 246-6536
                                                     rmoran@moranlaw.com




17-52763-pjs     Doc 55   Filed 05/07/19        Entered 05/07/19 21:25:46    Page 1 of 1
